DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered. 
Claims 1-6, and 8-22, are pending and being examined.   

Response to Amendment
The previous rejection of Claim(s) 1-6, and 8-22, under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/142024 A1 in which citations are directed to the English publication, US 2016/0002460 A1 to Nomura et al. (hereinafter Nomura) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 14-18, under 35 U.S.C. 102(a)(1) as being anticipated by JP2005-097435 A to Nodono et al. (hereinafter Nodono) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma), is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 1, 3-6, and 8-21, under 35 U.S.C. 103 as obvious over WO 2015/080244 A1 in which US 2017/0029548 A1 to Kawai et al. is used as an English equivalent (hereinafter Kawai) is/are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 2, under 35 U.S.C. 103 as obvious over WO 2015/080244 A1 in which US 2017/0029548 A1 to Kawai et al. is used as an English equivalent (hereinafter Kawai), as applied to claim 1, and in further view of JP 2008-115239 A to Kageishi (hereinafter Kageishi) is/are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites “wherein the monomer comprising the cyclic ether group is…in the range of 10 to 100% by mass, with respect to a total polymerized macromonomer (a) mass.” However, claim 1 states that the monomer comprising the cyclic ether group is in a range from 25-75 mass%. Claim 8 broadens the mass% range of claim 1 and thus, fails to further limit.
Claim 18 recites wherein the macromonomer (a’) comprises “40% by mass or more” of the formula (1’). However, claim 14 states that the formula (1’) is in the amount from 25-75 mass%. Claim 18 broadens the mass% range of claim 14 and thus, fails to further limit. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-6, and 8-22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8-23 of copending Application No. 17/450,841 (hereinafter App. No. ‘841)). 
Although the claims at issue are not identical, they are not patentably distinct from each other because App. No. ‘841 teaches each and every component and reads upon the present application in an anticipatory fashion.
Regarding Claims 1, 3-6, 8-22, App. No. ‘841 teaches an epoxy resin composition comprising a rubber-containing polymer, an epoxy resin, a (meth)acrylic copolymer, and a curing agent, wherein the (meth)acrylic copolymer is derived from a macromonomer and a vinyl monomer, wherein the vinyl monomer has TgE of 25 deg or less, (Claims 8 and 20-23). The macromonomer has a Mn of 500-100,00 (Claim 9), is used in an amount of 10-90 mass% of the (meth)acrylic copolymer, (claim 10), has the formula (da), or (1), and contains a cyclic ether group unit such as an oxiranyl group in an amount of 10-100 mass% of the macromonomer . (See claims 11-17).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 14-18, is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2008/0234433 A1 to Asandei (hereinafter Asandei) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma).

Regarding claims 14, and 16-18, Asandei teaches a graft copolymer prepared by reacting a first grafting monomer with an epoxide macroinitiator to form a first graft copolymer and then reacting the first graft copolymer with a second grafting monomer to form a second graft copolymer (para 10). Specifically, in Example 2, the epoxide macroinitiator comprises glycidyl methacrylate and styrene copolymer (PGMA-co-PSt), in a PGMA/PSt ratio of 46/54, and having a Mn of 24,674, which is grafted with methyl methacrylate to form a first graft copolymer. (para 87). Asandei further teaches in their examples that the first graft monomer used to form the first graft copolymer can also specifically be butyl acrylate (para 86). The above first graft copolymer meets the claimed macromonomer copolymer, wherein the PGMA-co-PSt in a PGMA/PSt ratio of 46/54 meets the claimed macromonomer (a’) comprising formula (1’) wherein R is a cyclic ether  (i.e. PGMA), used in an amount of 46 mass%, and the above butyl acrylate monomer has a homopolymer TgB of -54 deg C as evidenced by page 2 of Sigma and meets the claimed vinyl monomer (b’). 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Asandei teaches the epoxide macroinitiator of (PGMA-co-PSt) in a 46/54 ratio and it would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the butyl acrylate monomer as a first grafting monomer to graft the epoxide macroinitiator because Asandei specifically teaches that butyl acrylate is an exemplary first grafting monomer to use in grafting the epoxide macroinitiator in their examples (para 38 and 86).

Regarding claim 15, in Fig. 3, Asandei teaches the specific epoxide macroinitiator of glycidyl methacrylate and methyl methacrylate, PGMA-g-PMMA in a PGMA/PMMA ratio of 45/55 (See Fig. 3), which is then grafted with a first graft monomer, butyl acrylate (para 86 and 94-96) to form a first graft copolymer. The above first graft copolymer meets the claimed macromonomer copolymer, wherein the PGMA-g-PMMA in a PGMA/PMMA ratio of 45/55 meets the claimed macromonomer (a’) comprising formula (1’) and formula (2’) wherein R and R1 to Rn are either a cyclic ether  (i.e. PGMA), or an alkyl group (i.e. PMMA), and wherein X1 to Xn is a methyl group, wherein formula (1’) is used in an amount of 45 mass%, and the above butyl acrylate monomer has a homopolymer TgB of -54 deg C as evidenced by page 2 of Sigma and meets the claimed vinyl monomer (b’). 
In the alternative, if it is found that the reference does not anticipated the claims, the claimed invention would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because, as cited above and incorporated herein, Asandei teaches the epoxide macroinitiator of (PGMA-co-PMMA) in a 45/55 ratio and it would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the butyl acrylate monomer as a first grafting monomer to graft the epoxide macroinitiator because Asandei specifically teaches that butyl acrylate is an exemplary first grafting monomer to use in grafting the epoxide macroinitiator in their examples (para 38, 86 and 94-96).


Claim(s) 1-6, and 8-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/142024 A1 in which citations are directed to the English publication, US 2016/0002460 A1 to Nomura et al. (hereinafter Nomura) as evidenced by https://www.sigmaaldrich.com/US/en/technical-documents/technical-article/materials-science-and-engineering/polymer-synthesis/thermal-transitions-of-homopolymers, pp. 1-7, copyright 2021. (hereinafter Sigma).

Regarding claims 1, 4-6, and 8-22, Nomura teaches an epoxy resin composition comprising (A) an epoxy compound, (B) a block copolymer, and (C) a curing agent, (See abstract), which meets the composition cited in claim 1. Specifically, the composition comprises 80 parts of bisphenol A epoxy resin (YD-128), 20 parts of a block copolymer with a 34:66 mass ratio of a polymer block of polybutyl acrylate (PBA) and polyglycidyl methacrylate (PGMA), (See Table 2, Example 14, para 172-1773), 63 parts of curing agent diaminodiphenyl sulfone (DDS). The above block copolymer meets the claimed (meth)acrylic copolymer cited in claim 1, wherein the above PBA has a TgB of -54 deg C as evidenced by page 2 of Sigma and meets the claimed vinyl monomer (b), and the 66 mass% of polyglycidyl methacrylate (PGMA) meets the mass% amount of claimed macromer (a) in polymerized form comprising the monomer with a cyclic ether group cited in claims 1, 4, 6, and 8-10. 
Nomura further teaches the polymer block (a) is produced by polymerizing monomers of (meth)acrylates) and preferably contains 50 mass% or more of a monomer having glycidyl group such as glycidyl (meth)acrylate (para 50-52) and can contain other monomers such as (meth)acrylates having 1-18 carbon atoms (para 53). The above polymer block (B) also meets the claimed (meth)acrylic copolymer comprising the macromonomer copolymer and vinyl monomer cited in claims 14-19 and 22, and the glycidyl (meth)acrylate used in an amount of 50 mass% or more of the polymer block (a) meets the claimed macromonomer (a’), and the PBA meets the claimed vinyl monomer (b’). 
Nomura also teaches the polymer block containing 50 mass% or more of the monomer having glycidyl groups will become highly compatible with the epoxy compound of the composition, facilitate the formation of a microphase-separated structure, and will have the intended mechanical characteristics (para 51). 
Nomura further teaches the epoxy resin composition is used to impregnate fibers, to coat and form a film, (para 89), moldings (para 92-93), and is dried and cured (para 96-98), which meets the product cited in claims 11-13, 20 and 21.
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention for the polymer block of the block copolymer in example 14 of Nomura to have 50 mass% or more of the monomer having glycidyl group such as glycidyl (meth)acrylate because Nomura teaches the polymer block containing 50 mass% or more of the monomer having glycidyl groups will become highly compatible with the epoxy compound of the composition, facilitate the formation of a microphase-separated structure, and will have the intended mechanical characteristics (para 51). 

Regarding claim 2, as cited above and incorporated herein, Nomura teaches claim 1. Nomura further teaches the amount of block copolymer affects the viscosity of the composition (para 65), and is used in an amount of 80/20 epoxy resin YD-128/block copolymer (Table 2, Examples, para 172-173). It is also known in the art that YD-128 is a standard liquid epoxy resin that has a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range. 
Nomura does not explicitly teach the viscosity of the premix of the epoxy resin and copolymer cited in claim 2.
However, as cited above and incorporated herein, Nomura teaches a substantially identical composition specifically the epoxy resin YD-128, the block copolymer meeting the claimed (meth)acrylic copolymer with the macromer having the claimed formula (1) used in an amount of 50 mass% or more and (aa), and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170) which is what Nomura also teaches. Furthermore, the 80/20 YD-128/block copolymer mixture of Nomura would have the claimed premix viscosity because YD-128 is a standard liquid epoxy resin known in the art to have a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range.  
Thus, one skilled in the art would have a reasonable expectation for the 80/20 YD-128/block copolymer composition of Nomura to have the claimed viscosity properties of the claimed invention because Nomura teaches a substantially identical composition, specifically the epoxy resin YD-128, the block copolymer meeting the claimed (meth)acrylic copolymer with the macromer having the claimed formula (1) used in an amount of 50 mass% or more and (aa), and the Applicant cites in their specification that the (meth)acrylic copolymer with the macromer having the claimed formula (1) and (aa) directly affects the composition viscosity (para 170) which is what Nomura also teaches, and it is also known in the art that YD-128 is a standard liquid epoxy resin having a viscosity of about 11,000-14,000 cps, i.e. 11.0-14.0 Pa.s, which is within the claimed range and gives further evidence that the 80/20, YD-128/block copolymer composition of Nomura has the claimed premix viscosity.  See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding claim 3, as cited above and incorporated herein, Nomura teaches claim 1. Nomura also teaches the block copolymer of 44:66, PBA:PGMA, has a Mw of 33,200, and distribution of 1.44. The Nomura the PBA portion has a Mw of 9,500 with a distribution of 1.22 (para 125), and this correlates to the PGMA portion having a Mw of 23700, i.e. polydispersity index = Mw/Mn, which further correlates to an Mn of 16458.3, which meets claim 3.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive in part.
On page 7-8, the Applicant argues Nomura does not teach the 25-75 mas% of the cyclic ether monomer in the macromonomer. This is not persuasive, because as cited above, Nomura further teaches the polymer block (a) is produced by polymerizing monomers of (meth)acrylates) and preferably, the polymer block (a) contains 50 mass% or more of a monomer having glycidyl group such as glycidyl (meth)acrylate (para 50-52) and can contain other monomers such as (meth)acrylates having 1-18 carbon atoms (para 53). 
On page 8, the Applicant seems to argue unexpected good peel strength of Example 16 when compared to Example 19. Although data appears to be persuasive, the data does not commensurate in scope to the claims. See MPEP 716.02 (a-e). In this case, the Applicant’s claims are only to a macromonomer comprising 25-75 mass% of any monomer with a cyclic ether group with any vinyl monomer in any amount with it, and to a (meth)acrylate copolymer obtained from the macromonomer reacted with any vinyl monomer (b’) in any amount. However, the Applicant’s examples of the macromonomer are to a glycidyl methacrylate (i.e. formula (1’)) and methyl methacrylate (i.e.  formula (2’)) with a specific Mn weight range, and mass% range, (See Macromonomer a-4, a-5, a-7, and a-9), which are used to form the (meth)acrylate copolymer with specific types of vinyl monomers (b’) in specific mass% ranges, (See A-6, A-7, A-17, A-20 to A-24, A-28 to A-30).
Thus, because the Applicant’s data does not commensurate in scope to the claims, the Applicant has not met their burden in establishing unexpected results.  See MPEP 716.02 (a-e).  	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766